Execution Copy

Exhibit 10.86

FOURTH AMENDMENT TO LICENSE AGREEMENT

THIS FOURTH AMENDMENT (this “Amendment”) is made and entered into as of July 5,
2011 by and between JAPAN TOBACCO INC., a Japanese corporation having its
principal place of business at JT Building, 2-1 Toranomon, 2-chome, Minato-ku,
Tokyo 105-8422, Japan (“JT”), and GILEAD SCIENCES, INC., a Delaware corporation
having its principal place of business at 333 Lakeside Drive, Foster City, CA
94404, United States (“Gilead”). JT and Gilead are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, JT and Gilead have previously entered into a License Agreement dated
March 22, 2005 which was amended on May 19, 2005 and May 17, 2010 (such License
Agreement, as amended previously and contemporaneously with this Amendment, the
“EVG Agreement”) relating to a compound designated as JTK-303, which is now
known as Elvitegravir (“EVG”);

WHEREAS, Gilead is developing a combination product containing EVG referred to
in this Amendment as the “Quad7340,” as defined below;

WHEREAS, Gilead and JT have previously entered into a Supply Agreement dated
December 25, 2003 (as amended, the “Supply Agreement”) for the supply by Gilead
to JT of certain products; and

WHEREAS, JT and Gilead have previously entered into a License Agreement dated
July 31, 2003 (such License Agreement, as amended, the “VTE License”) relating
to the development and commercialization of FTC, TDF, Truvada, GS-7340 and
TVD7340 in the JT Territory.

NOW THEREFORE, based on the foregoing premises and the mutual covenants and
obligations set forth below, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Unless otherwise specified, capitalized terms not defined in this Amendment
shall have the definitions set forth therefor in the EVG Agreement. The EVG
Agreement is hereby amended by adding the following defined terms:

1.1        “COBI”    shall mean GS-9350, i.e., thiazol-5-ylmethyl
(2R,5R)-5-((S)-2-(3-((2-isopropylthiazol-4-yl)methyl)-3-methylureido)-4-morpholinobutanamido)-1,6-diphenylhexan-2-ylcarbamate.

1.2        “FBCQ7340”    shall mean Gilead’s FBC to manufacture the Quad7340
formulated product (as delivered to JT pursuant to the Supply Agreement, for
example, brite stock) from GS-7340, FTC, COBI and EVG APIs.

1.3        “GS-7340”    shall mean the amidate pro-drug of tenofovir having the
chemical formula
9-[R-2-[[(S)-[[(S)-1-(isopropoxycarbonyl)ethyl]amino]-phenoxyphosphinyl]
methoxy] propyl] adenine.

1.4        [*]

 

-1-

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Execution Copy

 

1.5        “Quad7340”    shall mean a combination pharmaceutical product in oral
formulation as developed by Gilead containing as its sole APIs FTC, EVG, COBI
and GS-7340.

1.6        “Quad7340 Component”    shall mean an API component of the Quad7340,
namely, FTC, GS-7340, EVG or COBI.

1.7        “TVD7340”    shall mean the combination product sold in the JT
Territory under the VTE License by JT containing both GS-7340 and FTC as its
sole APIs.

1.8        “TVD7340 Share”    shall have the meaning set forth in Section 2.3
below.

1.9        “TVD7340 Component”    shall mean the GS-7340 and FTC as Quad7340
Components of the Quad7340.

ARTICLE 2

QUAD7340

2.1        Relationship to EVG License.    The Parties agree that the Quad7340
is a “Product” under the EVG Agreement and therefore the rights and obligations
of the Parties with respect to the development and commercialization of the
Quad7340 in the JT Territory shall be as set forth in the EVG Agreement. The
Parties further agree that with respect to the Quad7340, the last sentence of
the definition of “Know-How” in Section 1.56 of the EVG Agreement shall not
apply to the Quad7340. The definitions of “Gilead Know-How,” “JT Know-How,” and
“Sublicensee Know-How” therefore shall, with respect to the Quad7340, be
construed without application of the last sentence of Section 1.56 of the EVG
Agreement.

2.2        Supply of Quad7340.    JT shall obtain its supply of the Quad7340 for
development and commercial purposes from Gilead and Gilead shall provide such
supply, as shall be set forth in an amendment to the Supply Agreement to be
entered into within one hundred twenty (120) days of this Amendment. JT agrees
that the Quad7340 obtained under the Supply Agreement shall be sold only in the
JT Territory. If Gilead ceases Development of Quad7340 before it has Regulatory
Approval by the FDA, then Gilead may elect to cease supplying Quad7340 to JT by
immediately notifying JT of its cessation.

2.3        Transfer Price for Quad7340.    JT shall pay Gilead a transfer price
for the Quad7340 supplied by Gilead in accordance with the Supply Agreement. The
transfer price for the Quad7340 supplied for clinical trial use or development
purposes shall be [*] for such supply. The transfer price for commercial supply
of the Quad7340 shall be [*] Quad7340 [*] Quad7340. The transfer price for the
EVG as a Quad7340 Component and the COBI as a Quad7340 Component shall be [*]
Quad7340 [*] Quad7340). The transfer price for the TVD7340 Component shall be
calculated using the following formula:

             [*]

For clarification, the transfer price of the Quad7340 shall not include [*].

In the event that the [*]

 

-2-

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Execution Copy

 

2.4        Transfer Price Change if JT Manufactures Quad7340 from Gilead
API.    If JT manufactures the Quad7340 finished product from API supplied by
Gilead, then the transfer price JT shall owe for such API shall be reduced as
follows:

The [*] and

If JT manufactures some of the Quad7340 Component APIs in the Quad7340, then [*]
for any Quad7340 Component API manufactured by JT for the units manufactured and
sold by JT, shall be deducted from the Transfer Price owed by JT.

For purposes of this Section 2.4 and Section 2.5, Gilead’s FBCQ7340 and (if
applicable) API FBC shall be determined as set forth in the Supply Agreement
based on data used to compute the average per-unit FBC for the full calendar
year preceding the transfer of manufacturing to JT. Gilead shall calculate such
FBCQ7340 and FBC and provide the resulting calculations to JT; such calculations
to be subject to JT’s approval which shall not be unreasonably withheld.

2.5        Royalty if JT Manufactures Quad7340.    If JT manufactures the
Quad7340 (including all its APIs), then JT shall pay Gilead a royalty on sales
of the Quad7340 manufactured by JT and sold in the JT Territory calculated using
the following formula:

Royalty = [*]

JT shall pay such royalty to Gilead for each calendar quarter within forty-five
(45) days after the end of such calendar quarter. JT shall provide quarterly
royalty reports as set forth in the first sentence of Section 8.6(a) of the VTE
License (taking into consideration that JT will not be paying estimated transfer
prices if Gilead does not manufacture the Quad7340 for JT) and shall provide the
additional information set forth in Section 8.6(b), with respect to the Quad7340
manufactured by JT. The provisions of Sections 8.7 through 8.12 of the VTE
License shall apply to such royalty payments, as appropriate. For purposes of
this Section 2.5, the FBC of the Quad7340 shall be [*] Quad7340 [*] determined
as set forth in the Supply Agreement based on data used to compute the [*] for
the full calendar year preceding the transfer of manufacturing to JT. Gilead
shall calculate such FBC and provide the resulting calculations to JT; such
calculations to be subject to JT’s approval which shall not be unreasonably
withheld.

EXAMPLE:

JT (or its contract manufacturer) manufactures GS-7340 and FTC APIs and
manufactures the Quad7340 from these APIs and from COBI API and EVG API
manufactured by Gilead. Gilead’s FBCQ7340 is $5/unit and its FBC to manufacture
GS-7340 and FTC API is $20/unit. For the Quad7340 units JT manufactures and
sells, it will owe [*]

2.6        Net Sales Calculation and Transfer Price Payments.    JT shall
calculate Net Sales of the Quad7340 using the methodologies and definitions in
the VTE License, and not the methodologies and definitions therefor in the EVG
Agreement. The provisions of Sections 8.6 through 8.12 of the VTE License shall
apply to JT’s transfer price payments set forth in this Amendment.

2.7        [*]

2.8        [*] payments. [*]

 

-3-

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Execution Copy

 

2.9        Information Exchange / Regulatory Data.    Gilead shall, upon
reasonable request of JT, make available to JT as soon as practicable after such
request, Gilead Know-How and Regulatory Information with respect to (i) the
Quad7340, (ii) COBI as a Quad7340 Component, and (iii) COBI as a single agent or
stand-alone product, which is Controlled by Gilead, and Gilead’s Affiliates or
Sublicensees as a result of the performance of Gilead’s obligations under the
EVG Agreement. For the avoidance of doubt, Regulatory Information about COBI as
a single agent or stand-alone product shall include that about combination use
and drug-drug interactions of such COBI single agent with other agents, provided
that Gilead agrees that such information is required for Regulatory Approval of
the Quad7340 for the Licensed Indication in the JT Territory (such agreement not
to be unreasonably withheld or delayed).

If the Regulatory Authority in the JT Territory request any material
information, data (in final report form) or Know-How that is included in the
Marketing Authorization Applications and INDs for the Quad7340 or COBI
(including any combination products containing COBI) filed by Gilead or its
Affiliates or licensees anywhere in the world for any indications (including
those outside the Licensed Indication), and JT reasonably determines that the
provision of such material information, data (in final report form) or Know-How
is required for Regulatory Approval of the Quad7340 for the Licensed Indication
in the JT Territory, then JT shall notify Gilead in writing of such
determination. If Gilead agrees with JT’s determination (such agreement not to
be unreasonably withheld or delayed), then Gilead shall provide JT with such
additional material information, data (in final report form) and Know-How
(subject to Gilead’s obligations under its agreements with Third Parties),
together with all material subsequent correspondence and data submissions
relating to the foregoing, as soon as practicable. If Gilead does not agree with
JT’s determination, then Gilead shall have no obligation to provide JT with such
additional material information, data (in final report form) or Know-How if
Gilead has not unreasonably withheld the needed agreement as provided in the
prior sentence.

2.10        Exception for Termination.    In case (i) that the EVG Agreement
expires pursuant to Section 14.1 of the EVG Agreement or that Gilead terminates
the EVG Agreement pursuant to Section 14.2 thereof for any reasons other than
significant safety reasons with respect to COBI or GS-7340 and (ii) that EVG is
approved either in the United States of America or the EU at that time and is
not withdrawn from the market, if JT notifies Gilead that it wishes to continue
to Develop and/or Commercialize the Quad7340 in the JT Territory, the EVG
Agreement shall be deemed to be still valid in the JT Territory with regard to
the Quad7340 as a Product under the EVG Agreement until [*]. Upon the expiration
of said term with respect to Development and/or Commercialization of the
Quad7340 in the JT Territory, if requested by JT, the Parties shall discuss in
good faith extension or renewal of such term.

ARTICLE 3

CLARIFICATION ON AMENDMENT 2

JT and Gilead acknowledge and agree that the definition of the Net Sales in
Section 1.8 of the Amendment 2 to the EVG License as of May 17, 2010 shall only
apply for the purpose of calculation of Transfer Price of Quad and Quad7340. For
clarity, the definition of the Net Sales of the EVG Agreement shall remain
unchanged as long as Amendment 2 or this Amendment is not concerned.

ARTICLE 4

MISCELLANEOUS

 

-4-

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED



--------------------------------------------------------------------------------

Execution Copy

 

4.1        Effect.    Except as expressly amended by this Amendment, the EVG
Agreement remains in full force and effect.

4.2        Governing Law.    This Amendment shall be governed and construed in
accordance with the substantive laws of the State of New York and the federal
law of the United States of America without regard to its conflict of law rules
that would require the application of the laws of a foreign state or country.

4.3        Entire Agreement; Amendment.    This Amendment together with the EVG
Agreement, Supply Agreement and the sections of the VTE License referred to
herein, set forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties with respect to the subject matter hereof and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth in this Amendment. No subsequent
alteration, amendment, change or addition to this Amendment shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

4.4        Further Actions.    Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Amendment.

4.5        Headings.    The headings for each Article and Section in this
Amendment have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.

4.6        Translations.     This Amendment is in the English language only,
which language shall be controlling in all respects, and all versions hereof in
any other language shall be for accommodation only and shall not be binding upon
the Parties. All communications and notices to be made or given pursuant to this
Amendment, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any Japanese
translation of this Amendment and this Amendment, this Amendment shall prevail.

4.7        Counterparts.    This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.

IN WITNESS WHEREOF the Parties have executed this Amendment in duplicate
originals by their duly authorized officers as of the date first set forth
above.

 

Gilead Sciences, Inc.     Japan Tobacco Inc. By:  

/s/ John F. Milligan

    By:  

/s/ Noriami Okubo

 

Name: John F. Milligan, Ph.D.

      Name: Noriaki Okubo Title: President & Chief Operating Officer     Title:
President, Pharmaceutical Business

 

-5-

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED